           Case 2:20-cv-00966-NR Document 524 Filed 10/03/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DONALD J. TRUMP FOR PRESIDENT,
INC., et al.

                  Plaintiffs,
                                              Civil Action No. 2:20-CV-966
      v.
                                              Judge J. Nicholas Ranjan
KATHY BOOCKVAR, in her capacity as
Secretary of the Commonwealth of
Pennsylvania, et al.,

                  Defendants.


 APPENDIX OF MATERIALS RELIED ON BY THE ALLIANCE INTERVENORS IN
               THEIR SUMMARY JUDGMENT BRIEFING




                                        -1-
       Case 2:20-cv-00966-NR Document 524 Filed 10/03/20 Page 2 of 3




Exhibit Document Description
  1     Sept. 30, 2020 Expert Report of Dr. M. Barreto - Redacted
  2     Equal Justice Initiative, Lynching in America: Confronting the Legacy of Racial
        Terror (3d ed. Sept. 15, 2020)
  3     John Ritter, The Ballot Cops, The Atlantic (Sept. 19, 2012)
  4     Sherwood Guernsey, Lee Harrison, Johanna Dombrowski, Why Can’t I Vote: The
        Republican Party’s 50-Year Assault on Voting Rights (Aug. 2015)
  5     Report: Trump 2016 Campaign Sought to Dissuade Blacks from Voting, Listed
        Millions for ‘Deterrence,’ Forbes (Sept. 28, 2020)
  6     Ben Schreckinger, White Nationalists Plot Election Day Show of Force, Politico
        (Nov. 2, 2016)
  7     David Weigel, Trump Fires Up Recruitment of Poll Watchers as He Warns of
        Election “Cheating,” The Washington Post (Aug. 13, 2016)
  8     Adam Brandolph, Voters Report Problems with Long Lines, Confusion Over Voter
        ID Law, TribLive (Nov. 6, 2012)
  9     Brent Griffiths, Sen. Casey Calls for DOJ to Intervene After White Nationalists Vow
        to Poll Watch, Politico (Nov. 3, 2016).
  10    Video of Aug. 12, 2016 Donald J. Trump for President Rally in Altoona, PA
  11    Video of Oct. 1, 2016 Donald J. Trump for President Rally in Manheim, PA
  12    Video of Oct. 10, 2016 Donald J. Trump for President Rally in Ambridge, PA
  13    Philip Bump, Donald Trump warns that ‘other communities’ are poised to steal the
        election, The Washington Post (Oct. 11, 2016)
  14    Garrett Epps, Donald Trump’s Attacks on the Rights of Minority Voters, The Atlantic
        (Oct. 13, 2016)
  15    Nick Corasanti, Trump Supporters Disrupt Early Voting in Virginia, The New York
        Times (Sept. 20, 2020)
  16    Griffin Connolly, Trump recruiting 50,000 polling site monitors in thinly veiled
        attempt to harass and intimidate voters, activists warn, The Independent (May 18,
        2020);
  17    Plaintiffs’ Discovery Responses Bates No. P001537–38
  18    Plaintiffs’ Discovery Responses Bates No. P002042–45
  19    Plaintiffs’ Discovery Responses Bates No. P001632–33
  20    Sept. 29, 2020 Presidential Debate
  21    Pennsylvania Department of State, Guidance Concerning Examination of Absentee
        and Mail-In Ballot Return Envelopes, Version 1.0 (Sept. 11, 2020)
  22    Pennsylvania Department of State, Guidance Concerning Civilian Absentee and
        Mail-In Ballot Procedures, Version 1.0 (Sept. 28, 2020)
  23    Excerpt from Sept. 28, 2020 Deposition of Plaintiff M. Kelly
  24    Excerpt from Sept. 28, 2020 Deposition of Plaintiff J. Joyce


                                          -2-
       Case 2:20-cv-00966-NR Document 524 Filed 10/03/20 Page 3 of 3




Exhibit Document Description
  25    Excerpt from Sept. 28, 2020 Deposition of Plaintiff G. Thompson
  26    U.S. Census Bureau, Quick Facts Pennsylvania
  27    Excerpt from Aug. 21, 2020 Deposition of Secretary K. Boockvar
  28    Social Media Post from Philadelphia Republican City Committee
  29    Sept. 30, 2020 Expert Report of Dr. L. Minnite
  30    Excerpt from Sept. 29, 2020 Deposition of L. Allison for Lawrence County
  31    Excerpt from Sept. 28, 2020 Deposition of D. Parsnik for Luzerne County
  32    Sept. 30, 2020 Expert Report of A. McReynolds
  33    Excerpt from Sept. 29, 2020 Deposition of D. Voye for Allegheny County
  34    Sept. 29, 2020 Deposition of L. Hagan for Delaware County
  A     Sept. 30, 2020 Expert Report of Dr. M. Barreto - Unredacted
  B     Plaintiffs’ Discovery Responses Bates No. P001555
  C     Plaintiffs’ Discovery Responses Bates No. 1550–51
  D     Plaintiffs’ Discovery Responses Bates No. 1565
  E     Excerpt from Aug. 20, 2020 Deposition of James Fitzpatrick for Trump for President,
        Inc. and the Republican National Committee




                                          -3-
